                                                                             9/12/2019

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


TRAVIS WILLIAM ALLEN,                            CV 17-166-BLG-TJC

                    Plaintiff,
                                                  ORDER
vs.

RJC INVESTMENT, INC.,

                    Defendant.

      Defendant has filed an unopposed motion for extension of time to submit a

stipulation to dismiss this case. (Doc. 34.) Good cause appearing, IT IS HEREBY

ORDERED that the parties shall file their stipulation to dismiss together with a

proposed order dismissing the case by October 14, 2019.

      IT IS ORDERED.

      DATED this 12th day of September, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
